Citation Nr: 1234066	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-23 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney 


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board denied the Veteran's claim for entitlement to TDIU in a May 2011 Decision.

This matter is returned to the Board pursuant to an April 2012 Order of the United States Court of Appeals for Veterans Claims (Court) which granted a Joint Motion for Remand by the Veteran and VA.

The matter was remanded, in part, because the Court determined that the Veteran had not been afforded an adequate medical examination in connection with his claim for TDIU.  Specifically, while the Veteran was provided a January 2009 VA examination of his hearing loss and tinnitus and a December 2009 VA examination of his PTSD, no examination has considered all the Veteran's service connected disabilities together.  Additionally, the January 2009 VA audiological examination did not discuss how the Veteran's hearing loss and tinnitus affect his ability to work (if any).  

Accordingly, this case will be remanded to schedule the Veteran for a new VA examination that should encompass all of his service connected disabilities.  The examiner is asked to comment on how each of the Veteran's service connected disabilities (hearing loss, tinnitus, and PTSD) affects the Veteran's ability to work.  The examiner is also asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's service connected disabilities alone, without considering the Veteran's age or any non-service connected medical conditions, prevent the Veteran from finding or maintaining substantially gainful employment.  A rationale for his or her opinion should be provided.  
Accordingly, the case is REMANDED for the following action:

1. Ensure that all current VA outpatient treatment records are associated with the Veteran's claims folder. 

2. The RO should schedule the Veteran for a VA examination of all of his service connected disabilities.  The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disability upon his ordinary activities, if any.  The examiner is also asked to discuss the effect of each of the Veteran's service connected disabilities on his ability to work.  

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's service connected disabilities alone, without regard to age or any non-service connected health problems, renders the Veteran unable to find and maintain substantially gainful employment.  A rationale for his or her opinion should be provided.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

3.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

